EXHIBIT 10.3

 

Description of Bonus Plans for Executive Officers for Fiscal Year 2004 and
Fiscal Year 2005

 

Executive officers are eligible for annual performance-based awards under
Broadwing Corporation’s (the “Company”) bonus plans for fiscal year 2004 and for
fiscal year 2005. The bonus plans pay out a portion of the annual cash
compensation of each executive officer contingent upon the Company’s financial
performance, as well as an assessment of individual performance. For fiscal year
2004, performance goals were weighted 25 percent for meeting individual
objectives, 60 percent for meeting corporate cash EBITDA goals and 15 percent
for meeting corporate revenue goals. For fiscal year 2005, performance goals are
weighted 25 percent for meeting individual objectives, 60 percent for meeting
corporate cash EBITDA goals and 15 percent for meeting corporate revenue goals.
The Compensation Committee of the Company intends to approve an executive bonus
plan for each year for the foreseeable future. Typically, executive cash bonuses
are awarded during the first quarter of each year based on the performance of
the Company during the prior year.